UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7752



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DELBERT HAYES, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CR-93-402, CA-97-1143-3-0)


Submitted:   April 15, 1999                 Decided:   April 19, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Delbert Hayes, Jr., Appellant Pro Se.       Kelly Elizabeth
Shackelford, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Hayes, Nos. CR-93-402; CA-97-

1143-3-0 (D.S.C. Oct. 23, 1998).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2